Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 1 of 35 PageID #:10906




                            EXHIBIT 1
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 2 of 35 PageID #:10907




                REPORT TO CONGRESS

                    Trademark Litigation Tactics
                                  and
     Federal Government Services to Protect Trademarks and Prevent
                            Counterfeiting



                                  April 2011
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 3 of 35 PageID #:10908



                 S. 2968, Trademark Technical and Conforming Amendment Act of 2010
                                          Public Law 111-146




          SEC. 4. STUDY AND REPORT.

          (a) IN GENERAL.—Not later than 1 year after the date of enactment of this Act,
              the Secretary of Commerce, in consultation with the Intellectual Property
              Enforcement Coordinator, shall study and report to the Committee on the
              Judiciary of the Senate and the Committee on the Judiciary of the House of
              Representatives on— (1) the extent to which small businesses may be
              harmed by litigation tactics by corporations attempting the purpose of which
              is* to enforce trademark rights beyond a reasonable interpretation of the
              scope of the rights granted to the trademark owner; and (2) the best use of
              Federal Government services to protect trademarks and prevent
              counterfeiting.

          (b) RECOMMENDATIONS.—The study and report required under paragraph
              (1) shall also include any policy recommendations the Secretary of
              Commerce and the Intellectual Property Enforcement Coordinator deem
              appropriate.




  * The language shown in bold italicized text was amended by S. 3689, "Copyright Cleanup, Clarification
    and Corrections Act of 2010" which was signed into law on December 9, 2010 as Public Law 111-295.
    Section 6(h) states: “TRADEMARK TECHNICAL AMENDMENTS ACT.—Section 4(a)(1) of Public
    Law 111–146 is amended by striking ‘‘by corporations attempting’’ and inserting ‘‘the purpose of which
    is.”
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 4 of 35 PageID #:10909



                                                         TABLE OF CONTENTS

  LETTER TO CONGRESS ............................................................................................................................. i

  I.     INTRODUCTION ............................................................................................................................... 3


  II.    TRADEMARK ENFORCEMENT AND MARKETPLACE IMPACT ........................................................... 4
         A.         BACKGROUND ON TRADEMARK RIGHTS ........................................................................... 4
              1.    TRADEMARKS AND THEIR PURPOSE .................................................................................. 4
              2.    ALL TRADEMARKS ARE NOT CREATED EQUAL ................................................................ 5
         B.         POLICING AND ENFORCING TRADEMARK RIGHTS ............................................................. 6
              1.    DETECTING POTENTIAL VIOLATIONS ................................................................................ 7
              2.    EVALUATING POTENTIAL VIOLATIONS ............................................................................. 7
              3.    ADDITIONAL ENFORCEMENT CONSIDERATIONS ............................................................... 9
              4.    TYPICAL ENFORCEMENT MEASURES ................................................................................. 9
                   A.     CEASE-AND-DESIST LETTERS....................................................................................... 9
                   B.     SETTLEMENT/LICENSE AGREEMENTS ........................................................................ 10
                   C.     LITIGATION ................................................................................................................. 11
                        ( I)   AVAILABLE REMEDIES AND DETERRENTS TO COERCIVE BEHAVIOR ................... 12
         C.         MARKETPLACE IMPACT ................................................................................................... 13
              1.    EVALUATING THE REASONABLENESS OF ENFORCEMENT EFFORTS: COERCIVE
                    BEHAVIOR VS. DEFENSE OF A RIGHT ............................................................................... 13
              2.    EXAMINING THE SCOPE OF THE ASSERTED PROBLEM..................................................... 15
              3.    SOLICITING PUBLIC COMMENT........................................................................................ 15
                   A.     QUESTIONS POSED...................................................................................................... 16
                   B.     COMMENTS RECEIVED ............................................................................................... 18
                        (I)    CEASE-AND-DESIST LETTERS AND PRE-LITIGATION ISSUES ................................ 18
                        (II) ACTUAL LITIGATION ISSUES ................................................................................. 19
                        (III) HOW TACTICS IN IP CASES COMPARE TO OTHER TYPES OF CASES ..................... 19
                        (IV) SIZE AND RESOURCE IMBALANCES ....................................................................... 20
                        (V) SUGGESTIONS FOR USPTO OR TTAB ACTIONS ................................................... 20
                        (VI) SUGGESTIONS FOR THE COURTS ........................................................................... 21
                        (VII) SUGGESTIONS FOR OTHER FEDERAL AGENCIES, NON-FEDERAL
                              ORGANIZATIONS, AND CONGRESS ........................................................................ 21


  III. FEDERAL GOVERNMENT RESOURCES TO PROTECT INTELLECTUAL PROPERTY AND PREVENT
       COUNTERFEITING.......................................................................................................................... 22
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 5 of 35 PageID #:10910



        A.         DEPARTMENT OF COMMERCE’S INTERNATIONAL TRADE ADMINISTRATION’S OFFICE
                   OF INTELLECTUAL PROPERTY (OIPR) ............................................................................. 23

        B.         UNITED STATES PATENT AND TRADEMARK OFFICE ....................................................... 23
        C.         DEPARTMENT OF COMMERCE’S COMMERCECONNECT ................................................... 24
        D.         U.S. SMALL BUSINESS ADMINISTRATION ....................................................................... 24
        E.         U.S. INTERNATIONAL TRADE COMMISSION .................................................................... 25
        F.         NATIONAL INTELLECTUAL PROPERTY RIGHTS COORDINATION CENTER ....................... 25


  IV. RECOMMENDATIONS .................................................................................................................... 26
        A.         INTELLECTUAL PROPERTY RIGHTS COUNSELING FOR SMALL BUSINESSES.................... 26
        B.         ENGAGE THE PRIVATE SECTOR ABOUT OFFERING CONTINUING LEGAL EDUCATION
                   PROGRAMS FOCUSED ON TRADEMARK POLICING MEASURES AND TACTICS ................. 27
        C.         EDUCATE SMALL BUSINESSES ABOUT INTELLECTUAL PROPERTY RIGHTS AND
                   AVAILABLE PROTECTION AND ENFORCEMENT RESOURCES ........................................... 28


  APPENDIX A: USG RESOURCE CONTACT INFORMATION SHEET                                                                                    A

  APPENDIX B: ACRONYMS .....................................................................................................................B
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 6 of 35 PageID #:10911



                                      LETTER TO CONGRESS


  The Department of Commerce is pleased to transmit this report on Trademark Litigation Tactics.

  On March 17, 2010, President Obama signed S. 2968, Trademark Technical and Conforming
  Amendment Act of 2010, into law as Public Law 111-146. The new law tasked the Department
  of Commerce, in consultation with the Intellectual Property Enforcement Coordinator (IPEC), to
  study the extent to which small businesses may be harmed by abusive trademark enforcement
  tactics. Working with the IPEC, we developed the enclosed report and recommendations.

  In introducing the study, Vermont Senator Patrick Leahy said:

          “I am concerned that large corporations are at times abusing the substantial rights
          Congress has granted them in their intellectual property to the detriment of small
          businesses. We saw a high-profile case like this in Vermont last year involving a spurious
          claim against Rock Art Brewery. When a corporation exaggerates the scope of its rights
          far beyond a reasonable interpretation in an attempt to bully a small business out of the
          market that is wrong.”

  Trademarks add tremendous value to the U.S. economy. Nine of the top ten global brands in the
  world hail from the United States.1 Recognizing that a trademark is a property right that an
  owner has a duty to police, this report discusses trademark litigation tactics generally and the
  specific issue of whether, in otherwise rightfully policing marks, some trademark owners may
  undertake enforcement measures based on an unreasonable interpretation of the scope of their
  rights for the purpose of intimidating potential violators into compliance with the mark owner’s
  demands.

  In connection with studying this specific issue, the Department of Commerce’s United States
  Patent and Trademark Office (USPTO) undertook significant outreach to stakeholders and small
  businesses, including a request for comments period that spanned more than four months. The 79
  comments received reflected a diverse range of views, yet few explicitly addressed whether and
  to what extent trademark abuse is a significant problem.

  Ultimately, because trademark enforcement is a private property rights litigation issue, if abusive
  tactics are a problem, such tactics may best be addressed by the existing safeguards in the
  litigation system in the U.S. and by private sector outreach, support, and education relating to
  these issues. However, to the extent small businesses are disproportionately adversely affected
  by such tactics because they lack the funds to hire counsel to defend against them, we believe the
  Federal Government can undertake the following actions:

      1. Engage the private sector about providing free or low-cost legal advice to small
         businesses via pro bono programs and intellectual property rights clinics;

      2. Engage the private sector about offering continuing legal education programs focused on
         trademark policing measures and tactics;


  1
   Interbrand, Best Global Brands 2010, (http://www.interbrand.com/en/best-global-brands/Best-Global-
  Brands-2010.aspx).



                                                    1
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 7 of 35 PageID #:10912



      3. Enhance Federal agency educational outreach programs by identifying resources that
         enable small businesses to further their understanding of trademark rights, enforcement
         measures, and available resources for protecting and enforcing trademarks.

  We look forward to continuing to work with Congress, Federal agencies, and all stakeholders,
  including small businesses, to improve the protection and enforcement of trademarks and other
  intellectual property.

                                                          Sincerely,



                                                          Gary Locke
                                                          Secretary of Commerce




                                                 2
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 8 of 35 PageID #:10913




  I.         Introduction

  On March 17, 2010, President Obama signed S. 2968, Trademark Technical and Conforming
  Amendment Act of 2010, into law as Public Law 111-146. Included in the new law was the
  requirement for a study and report, due one year later, on the effect of abusive trademark
  litigation tactics on small businesses. The study and report was to be completed by the
  Department of Commerce (DOC), in consultation with the Intellectual Property Enforcement
  Coordinator (IPEC).

             SEC. 4. STUDY AND REPORT.
             (a) IN GENERAL.—Not later than 1 year after the date of enactment of this Act, the
             Secretary of Commerce, in consultation with the Intellectual Property Enforcement
             Coordinator, shall study and report to the Committee on the Judiciary of the Senate and
             the Committee on the Judiciary of the House of Representatives on— (1) the extent to
             which small businesses may be harmed by litigation tactics by corporations
             attempting the purpose of which is2 to enforce trademark rights beyond a reasonable
             interpretation of the scope of the rights granted to the trademark owner; and (2) the best
             use of Federal Government services to protect trademarks and prevent counterfeiting.
             (b) RECOMMENDATIONS.—The study and report required under paragraph (1) shall
             also include any policy recommendations the Secretary of Commerce and the Intellectual
             Property Enforcement Coordinator deem appropriate.

  To address the study and report objectives, the DOC and the United States Patent and Trademark
  Office (USPTO) reviewed data and research materials regarding trademark litigation tactics,
  including tactics that may impact small businesses. In addition, USPTO requested feedback from
  U.S. trademark owners, practitioners, and others regarding their experiences with enforcement
  tactics, especially those involving an attempt to enforce trademark rights beyond a reasonable
  interpretation of the scope of the rights granted to the trademark owner. The USPTO conducted
  outreach to small businesses via an intellectual property awareness campaign event, and also
  conducted outreach to industry via a large industry organization. Finally, USPTO consulted with
  its own private advisory board, the Trademark Public Advisory Committee.

  Because evaluating whether trademark rights have been enforced beyond a reasonable scope
  requires an understanding of fundamental trademark law principles and enforcement strategies,
  this report begins by providing basic background information about trademark rights and the
  typical ways in which, and reasons why, those rights are enforced in the United States. Against
  this background, the report next addresses trademark enforcement tactics and in doing so
  summarizes comments received from U.S. trademark owners, practitioners, and others in
  response to questions posted on USPTO’s web site3 requesting feedback regarding their
  experiences with litigation tactics, especially those involving an attempt to enforce trademark


  2 The language shown in bold italicized text was amended by S. 3689, "Copyright Cleanup, Clarification
  and Corrections Act of 2010" which was signed into law on December 9, 2010 as Public Law No. 111-295.
  Section 6(h) states: “TRADEMARK TECHNICAL AMENDMENTS ACT.—Section 4(a)(1) of Public
  Law 111–146 is amended by striking ‘‘by corporations attempting’’ and inserting ‘‘the purpose of which
  is.”
  3
      http://www.uspto.gov/trademarks/notices/litigation_tactics.jsp



                                                         3
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 9 of 35 PageID #:10914



  rights beyond a reasonable interpretation of the scope of the trademark owner’s rights. The topic
  of abusive trademark litigation tactics was also discussed at a public roundtable. Finally, the
  report provides an overview of the various Federal Government resources available to
  stakeholders to protect and enforce trademarks in the United States and the types of services the
  Government provides to help prevent counterfeiting in the United States.

  II.        Trademark Enforcement and Marketplace Impact4

  Any discussion of trademark litigation tactics, and a study of their impact on small businesses,
  must begin with understanding what a trademark is, the scope of the right, and how the right is
  defended. Also, an examination of trademark litigation tactics must be made in the context of all
  litigation tactics, to determine if trademark litigation presents any unique or unusual issues.

             A.      Background on Trademark Rights

                     1.       Trademarks and Their Purpose

  The term “trademark”5 is defined broadly as including: “any word, name, symbol, or device, or
  any combination thereof—(1) used by a person…to identify and distinguish his or her goods,
  including a unique product, from those manufactured or sold by others and to indicate the source
  of the goods, even if that source is unknown.”6 In essence, a trademark is anything that functions
  as a source identifier to consumers.

  Trademarks serve as indications of origin and quality. They represent the “goodwill” or
  reputation a business and its products and services enjoy with the public. Businesses rely on their
  marks to identify their products and services and distinguish them from those of their
  competitors. The public relies on marks to distinguish among competing producers and as
  guarantees of quality. As the Seventh Circuit has explained:

             The fundamental purpose of a trademark is to reduce consumer search costs by providing
             a concise and unequivocal identifier of the particular source of particular goods. The
             consumer who knows at a glance whose brand he is being asked to buy knows whom to
             hold responsible if the brand disappoints and whose product to buy in the future if the
             brand pleases. This in turn gives producers an incentive to maintain high and uniform
             quality, since otherwise the investment in their trademark may be lost as customers turn
             away in disappointment from the brand. A successful brand, however, creates an
             incentive in unsuccessful competitors to pass off their inferior brand as the successful
             brand by adopting a confusingly similar trademark, in effect appropriating the goodwill




  4
   This section provides a general overview of basic trademark law principles. It is not intended to
  constitute legal advice. Interested parties should consult qualified legal counsel to obtain advice on a case-
  by-case basis.
  5
   The terms “trademark” or “mark” as used in this report refer generally to both trademarks and service
  marks. A trademark identifies the source of goods, while a service mark identifies the source of services.
  See 15 U.S.C. § 1127.
  6
      15 U.S.C. § 1127.



                                                        4
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 10 of 35 PageID #:10915



              created by the producer of the successful brand. The traditional and still central concern
              of trademark law is to provide remedies against this practice.7

   Indeed, when Congress enacted the Lanham Act in 1946, 15 U.S.C. § 1051 et seq. (“Trademark
   Act”), it explained that the statute served dual purposes:

              One is to protect the public so it may be confident that, in purchasing a product bearing a
              particular trade-mark which it favorably knows, it will get the product which it asks for
              and wants to get. Secondly, where the owner of a trade-mark has spent energy, time, and
              money in presenting to the public the product, he is protected in his investment from its
              misappropriation by pirates and cheats.8

   Thus, the Trademark Act protects against use of marks that are likely to cause confusion, mistake,
   or to deceive consumers as to the source, sponsorship, or approval of goods or services.9 It also
   protects owners of famous marks against dilution through blurring or a tarnishing of their image
   even absent a likelihood of confusion.10

                       2.       All Trademarks Are Not Created Equal

   Trademarks are categorized along a spectrum of distinctiveness. On the one end are generic
   terms for the category of goods or services that can never be protected as trademarks. On the
   other end are fanciful or coined terms that are inherently the strongest kind of mark and generally
   afforded the broadest scope of protection.11 Placement on the distinctiveness spectrum
   determines eligibility for and affects the scope of trademark protection.12 Marks that are
   categorized on the inherently distinctive side of the spectrum -- fanciful/coined, arbitrary,
   suggestive -- are immediately protectable, while those falling into the merely descriptive category
   are non-distinctive and unprotectable unless they acquire secondary meaning.

   In general, the more distinctive a mark is, the stronger it is and the greater the scope of protection
   the mark will receive in court against uses of the same or similar marks. Because all trademarks
   do not receive or deserve the same scope of protection, the type of mark a business selects will
   have a direct effect on its ability to protect the mark.

   Trademark rights are not static, however. A mark’s distinctiveness and strength can change over
   time based on use of the mark by the owner and the perception of the mark by consumers. For

   7
    Ty Inc. v. Perryman, 306 F. 3d 509, 510 (7th Cir. 2002); see also 1 Anne Gilson LaLonde, GILSON ON
   TRADEMARKS (“Gilson”) § 1.03 (2010).
   8
       Senate Rep. No. 79-1333 at 3, 5 (1946).
   9
       15 U.S.C. §§ 1114, 1125(a).
   10
        15 U.S.C. § 1125(c).
   11
     See Abercrombie & Fitch Co. v. Hunting World, Inc.. 537 F.2d 4, 9 (2d Cir. 1976) (setting forth the
   classic formulation of: fanciful/coined – arbitrary – suggestive – descriptive - generic).
   12
     McGregor-Doniger Inc. v. Drizzle Inc., 599 F.2d 1126, 1131 (2d Cir. 1979) (“The strength or
   distinctiveness of a mark determines both the ease with which it may be established as a valid trademark
   and the degree of protection it will be afforded”).



                                                           5
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 11 of 35 PageID #:10916



   example, an inherently “weak” mark can become strong and receive a broader scope of protection
   due to commercial success and widespread use in commerce (e.g., increased channels of trade,
   wider geographic use, expansion of the brand to other goods and services).13 Conversely, if a
   trademark owner does not diligently police proper use of its mark (e.g., by competitors, the
   public, and the media), a term that was originally coined and thus inherently the strongest type of
   trademark, can become generic and fall into the public domain. The trademark landscape is
   littered with distinctive terms that were once registered as trademarks, but became generic,
   including “cellophane”14 for a transparent wrapping, “escalator”15 for moveable staircases,
   “trampoline”16 for a rebound tumbler, and “yo-yo”17 for a spinning toy on a string. Because
   trademarks rights may be lost or severely weakened if unauthorized third-party usage goes
   unchecked, enforcement efforts are essential to maintaining the rights.

              B.       Policing and Enforcing Trademark Rights

   Trademark owners have a legal right and an affirmative obligation to protect their trademark
   assets from misuse.18 If the owner does not proactively police the relevant market and enforce its
   rights against violators, the strength of the mark, the owner’s ability to exclude others from using
   the same or similar marks in the marketplace, and the value of the asset all will diminish.19
   Failure to take action may result in consumers being confused or deceived as to the source or
   sponsorship of goods or services, harm to the owner’s reputation, and lost sales. A trademark
   owner is not required to object to all unauthorized uses that might conflict, for not every third-
   party use poses the same risk of eroding distinctiveness in the marketplace.20 However,
   widespread unauthorized uses may cause the mark to lose its trademark significance altogether


   13
        See, e.g., E. Remy & Co., S.A. v. Shaw Ross Int’l Imports, Inc., 756 F.2d 1525, 1533 (11th Cir. 1985).
   14
        DuPont Cellophane Co., Inc. v. Waxed Products Co., Inc., 85 F.2d 75 (2d. Cir. 1936).
   15
        Haughton Elevator Co. v. Seeberger, 85 USPQ 80 (Comm. Pat. 1950).
   16
        Nissen Trampoline Co. v. American Trampoline Co., 193 F. Supp. 745 (S.D. Iowa 1961).
   17
        Donald F. Duncan, Inc. v. Royal Tops Mfg Co., Inc., 343 F.2d 655 (7th Cir. 1965).
   18
     See generally, 2 J. Thomas McCarthy, MCCARTHY ON TRADEMARKS AND UNFAIR
   COMPETITION § 11:91 (4th ed. 2010) (“McCarthy”); see also 1 McCarthy § 2:15 (“A trademark is a kind
   of property, but a very delicate property right it is. Great care must be taken in the nature of its use, and in
   the manner in which it is assigned or licensed, lest the significance of the mark be lost.”)
   19
      See 2 McCarthy § 11:91 (“The only way a trademark owner can prevent the market from becoming
   crowded with similar marks is to undertake an assertive program of policing adjacent “territory” and suing
   those who edge to close.”); see also Morningside Group Ltd. v. Morningside Capital Group, L.L.C., 182
   F.3d 133, 139 (2d Cir. 1999) (“[T]he successful policing of a mark adds to its strength to the extent that it
   prevents weakening of the mark's distinctiveness in the relevant market.”).
   20
      As the USPTO’s Trademark Trial and Appeal Board has observed: “[I]t is entirely reasonable for the
   [trademark owner] to object to the use of certain marks in use on some goods which it believes would
   conflict with the use of its marks . . . while not objecting to use of a similar mark on other goods which it
   does not believe would conflict with its own use.” Chicago Bears Football Club Inc. v. 12th Man/Tennesse
   LLC, 83 USPQ2d 1073, 1082 (TTAB 2007), quoting McDonald’s Corp. v. McKinley, 13 USPQ2d 1895,
   1899-1900 (TTAB 1989).



                                                           6
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 12 of 35 PageID #:10917



   and fall into the public domain.21 Thus, diligent enforcement of trademark rights is necessary to
   help prevent others from unfairly trading off the mark owner’s goodwill and reputation and to
   protect the public from mistakenly believing that the mark owner authorizes, endorses, sponsors,
   or is somehow affiliated with another business.

                     1.        Detecting Potential Violations

   In view of the potential harms that failure to police rights violations can cause to the public and
   the trademark owner, mark owners must be proactive in monitoring registration activity at the
   USPTO and marketplace uses to discover potential trademark violations. For example, trademark
   owners may search and monitor:

           newly filed trademark applications;
           published trademark applications;
           recently issued registrations;
           domain name registrations;
           the Internet, including Internet auction and news sites;
           new company names;
           competitors’ marks and marketing materials; and
           other uses of trademarks in business.

   Small businesses and startup companies that are still in the early phases of developing goodwill in
   their marks may not have many resources to devote to detecting infringements. But they can still
   exercise vigilance by asking employees to keep an eye out for trademark violations and by
   periodically searching the Internet and USPTO’s database of applications and registrations.

   When resources permit, trademark owners or their counsel often will contract with a commercial
   trademark watch service provider to do much of the monitoring for them. The trademark owner
   will set the parameters of the search in order to create an individualized watch strategy based on
   the owner’s budget and trademark protection needs. A very distinctive mark with wide use in
   commerce may benefit from a broad search for potentially conflicting marks, while a highly
   suggestive or descriptive mark may warrant only a limited search. A typical set of weekly or
   monthly watch service reports might include several newly filed trademark applications in the
   United States, several foreign trademark applications that have been published for opposition, as
   well as a number of domain names that include marks or terms that may conflict with the
   trademark being protected by the watch service.

                     2.        Evaluating Potential Violations

   Once unauthorized uses of the same or similar marks have been identified, the trademark owner
   typically consults trademark counsel to evaluate the matter and help determine whether action

   21
     See, e.g., Freecycle Network, Inc. v. Oey, 505 F.3d 898, 906, USPQ2d 1530 (9th Cir. 2007) (observing
   that “trademark owners are free (and perhaps wise) to take action to prevent their marks from becoming
   generic and entering the public domain--e.g., through a public relations campaign or active policing of the
   mark's use.”); BellSouth Corp. v. DataNational Corp., 60 F.3d 1565, 1570 (Fed. Cir. 1995) (“While the
   ‘Walking Fingers’ logo may once have been a strong candidate for trademark protection, through common
   usage by virtually all classified directory publishers it can no longer be understood to represent a source of
   the directories. Instead . . . [it] now identifies the product — classified telephone directories — generally.);
   see generally 3 McCarthy §17:8.



                                                          7
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 13 of 35 PageID #:10918



   should be taken, and if so, the best course of action to protect the owner’s rights and further the
   owner’s business goals. The first step in determining whether a particular use constitutes a
   potential rights violation is to consider the available legal theories and examine whether the
   elements of a claim (under Federal or state law) can be established.

   The most common of these theories is trademark infringement. Trademark infringement is the
   commercial use of the same or similar mark by another that is “likely to cause confusion” among
   actual or potential customers of the products or services at issue. To prevail on a claim of
   infringement, the plaintiff must establish that it owns the mark, has priority of use over the
   defendant’s use of the allegedly infringing mark, and that a likelihood of confusion as to source
   or sponsorship exists. In general, likelihood of confusion is evaluated on a case-by-case basis,
   considering the totality of circumstances.

   Each circuit court of appeals has its own multi-factor test for evaluating likelihood of confusion
   necessary to ground a trademark infringement claim. While the articulation of the factors varies
   somewhat, all of the tests address the same basic types of factors.22 These factors include the
   similarity of the marks, the similarity or relationship of the respective goods and/or services, the
   strength (inherent and marketplace) of the asserted mark, the commonality of trade channels and
   advertising methods, the sophistication of purchasers, whether the accused mark was adopted in
   bad faith, and the existence of actual confusion.

   Although no one factor is necessarily controlling, two key factors are the similarity between the
   marks and the proximity of the goods and/or services. Average purchasers retain only a general,
   rather than specific, impression of trademarks. Thus, to qualify as “similar,” marks need not be
   identical. Rather, the marks need only be sufficiently similar in the overall commercial
   impression they convey (e.g, they share sufficient similarities in one or more of the following
   factors: appearance, sound, or meaning). Likewise, the respective goods/services do not have to
   be identical or even competitive, and need only be related (e.g., they are of the same type, in the
   same field, used together, or marketed through the same channels of trade). Generally speaking,
   the more similar the marks, the less related the goods and/or services need to be to find a
   likelihood of confusion and the less similar the marks, the more related the goods and/or services
   need to be to find a likelihood of confusion.

   Enforcement actions are not, however, limited to those uses that are likely to cause confusion. A
   reasonable interpretation of the scope of trademark rights also includes those uses that are likely
   to cause dilution23 -- uses that are likely to tarnish24 the reputation of or blur25 the source-
   22
        See 4 McCarthy §§ 24:30-24:43 (listing factors by circuit).
   23
     See 15 U.S.C. § 1125(c) (“Subject to the principles of equity, the owner of a famous mark that is
   distinctive, inherently or through acquired distinctiveness, shall be entitled to an injunction against another
   person who, at any time after the owner’s mark has become famous, commences use of a mark or trade
   name in commerce that is likely to cause dilution by blurring or dilution by tarnishment of the famous
   mark, regardless of the presence or absence of actual or likelihood of confusion, of competition, or of
   actual economic injury.”) To qualify for federal dilution protection, the mark owner must establish its
   mark is famous under the factors set out in the statute amongst the general consuming public of the United
   States. Many states also have laws that protect against dilution of marks.

   24
     Compare Kraft Food Holdings Inc. v. Helm, 205 F. Supp.2d 946 (N.D. Ill. 2002) (injunction barring use
   of King Velveeda on adult web site as dilution by tarnishment of Velveeta cheese products) to Starbucks
   Corp. v. Wolfe's Borough Coffee Inc., 588 F.3d 97 (2d Cir. 1009) (Charbucks line of high quality coffee not
   found to tarnish Starbucks, in fact, Charbucks may make Starbucks line more desireable).


                                                           8
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 14 of 35 PageID #:10919



   identifying function of a mark that qualifies as “famous” by lessening the distinctiveness and
   selling power of the famous mark. It also includes those uses that constitute cybersquatting, or
   are otherwise an act of “unfair competition,” such as false advertising.26

                       3.       Additional Enforcement Considerations

   Once a problematic mark has been identified, before taking enforcement measures, a prudent
   trademark owner typically conducts some due diligence and takes into account a number of
   considerations. For example, because prevailing on an infringement claim requires the mark
   owner to establish ownership and priority of use of its mark, mark owners often will investigate
   the third-party’s use to determine whether the mark owner has superior rights, before taking
   action. Additional considerations may include the distinctiveness and strength of the mark being
   enforced, how similar the third-party mark is to the owner’s mark, the nature of the third-party
   use (e.g., directly competitive or ancillary), the trademark owner’s expansion plans for its mark,
   and the resources the owner has available for enforcement.

   Additionally, the perceived level of risk presented by the third-party mark and the desired
   outcome of the enforcement effort typically affects both the approach and the tone of the
   enforcement effort. For example, in many cases a mark owner will be satisfied with an outcome
   where the violator ceases use of the challenged mark. In other cases, monetary relief will also be
   desired, particularly if intentional copying exists and the unauthorized user has profited from its
   infringing activities. In still other circumstances, the trademark owner may be willing to permit
   the unauthorized party to continue use, but subject to certain limitations, such as modifications to
   the challenged mark or the manner in which it is used, or geographically restricted use of the
   mark. Or the mark owner may only desire to keep the Federal register clear of similar marks.
   For example, where a third-party application or registration lists goods or services within the
   mark owner’s scope of use, but the mark owner does not believe that the third-party’s actual
   marketplace use is likely to cause confusion, the mark owner may not object to continued use of
   the third-party mark, but will object to its presence on the register.

                       4.       Typical Enforcement Measures

   Once the mark owner has committed to challenge a particular unauthorized mark, the course of
   action taken depends on the situation presented. The mark owner typically will first set forth its
   demands in a cease-and-desist letter, pursue settlement, and later may initiate a civil action.

                                a.     Cease-and-Desist Letters

   Trademark enforcement efforts usually begin with sending a demand letter, also known as a
   “cease-and-desist letter.” The cease-and-desist letter serves to put the alleged violator on notice
   of the mark owner’s rights and the violator’s perceived rights violation. The normal goal of such



   25
     See e.g., Visa Intl. Serv. Assn. v. JSL Corp., (9th Cir. 2010) (dilution of the credit card company's mark
   by blurring was likely since Visa and eVisa – a mark used in connection with a multilingual educational
   and information service – were virtually identical, the common “e” prefix did not distinguish the marks,
   and two products would be competing for association with the word “Visa”).
   26
        See 15 U.S.C. § 1125(a)-(d).



                                                         9
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 15 of 35 PageID #:10920



   a letter is to obtain early resolution of the matter and spare both parties the time and expense of a
   civil litigation or inter partes proceeding before USPTO’s Trademark Trial and Appeal Board.

   The typical format of a cease-and-desist letter notifies the alleged infringer of the mark owner’s
   rights, explains why the mark owner believes confusion (or if appropriate, dilution) is occurring,
   or likely to occur if the alleged infringer continues use of its mark, and sets forth the mark
   owner’s demands that the alleged infringer take certain actions (e.g., ceasing use, abandoning
   applications, surrendering domain names, obliterating the mark from existing products, limiting
   use to a certain manner and scope, paying profits, and the like). The letter also usually requests a
   response by a specified date or within a specific time frame.

   The demands in the letter and the tone (threatening or conciliatory) may vary depending on the
   facts and circumstances presented. If a violation is sufficiently problematic that the mark owner
   is prepared to litigate immediately, the letter may threaten such litigation if the violator fails to
   comply with the demands set forth in the letter. The letter may even be accompanied by a
   courtesy copy of a complaint that has been or will be filed if the matter cannot be expeditiously
   resolved to the satisfaction of the mark owner.

   Upon receiving a demand letter, the recipient may respond on its own or consult with trademark
   counsel. Often, counsel will send a “hold” letter to buy time to investigate the merits of the mark
   owner’s claims, consult with the client, and prepare a response.

   Responses to a cease-and-desist letter generally fall into three main categories:

   1)      The alleged violator agrees to comply with the mark owner’s demands and/or stops using
           the offending trademark. If this occurs, the parties may memorialize this in writing with
           either a written response letter that resolves the matter, or if the matter is more complex,
           via a settlement agreement.

   2)      The alleged violator does not respond within the specified time frame. At this point, the
           mark owner often will send a follow-up letter. If no response is forthcoming, the mark
           owner will either decide to drop its effort and acquiesce in that party’s use, or the mark
           owner will continue to pursue the matter by filing a lawsuit (typically in a Federal district
           court). If the owner’s concern relates solely to efforts to register a mark, the owner may
           opt to file a proceeding with USPTO’s TTAB to petition to cancel a registration or
           oppose an application, instead of filing a district court action.

   3)      The alleged infringer denies the allegations of infringement and/or asserts various legal
           defenses justifying its ability to use its mark, files a declaratory judgment action, or offers
           a compromise solution for going forward. If the response presents compelling facts or
           legal points that the mark owner may not have known or failed to consider, the owner
           may decide to pursue settlement or drop its claims altogether (e.g., if it turns out the
           alleged infringer can show that it has priority of use). If the mark owner does not believe
           settlement is possible, the mark owner usually will continue to pursue the matter by filing
           a lawsuit or initiating a cancellation or opposition proceeding with USPTO’s TTAB.

                            b.       Settlement/License Agreements

   If the trademark dispute can be resolved amicably, the parties may enter into a settlement
   agreement. If the parties believe their marks can co-exist, the agreement terms may include


                                                     10
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 16 of 35 PageID #:10921



   provisions governing use and/or registration of the marks aimed at reducing the potential for
   confusion in the marketplace. For example, settlement agreements may include terms governing
   the manner and format in which the alleged infringer’s mark may be used (e.g., a particular font
   or stylization, with a disclaimer, etc.), the products and services on which it may be used, and the
   geographic areas in which it may be used. In matters where the alleged infringer will cease use of
   the mark but requires time to transition to a new mark, the agreement typically will include terms
   addressing the length of time the alleged infringer has to phase out use of its mark.

   In appropriate circumstances, a trademark owner may choose to grant a license for the use of its
   mark by the alleged infringer. When done properly, licensing can enhance trademark recognition
   and rights. Licensing can also be an effective way to end litigation or a cost-effective alternative
   to litigation.

   Settlement and license agreements usually enable the mark owner to exercise some control over
   how and by whom its marks are used, thereby protecting the owner’s trademark rights and even
   strengthening them.

                               c.      Litigation

   If the alleged violator does not respond to a cease-and-desist letter or settlement talks are not
   successful, the mark owner may decide to file a lawsuit seeking to enjoin the unauthorized use.
   As noted earlier, the most common cause of action mark owners assert in civil actions is
   trademark infringement. The Trademark Act authorizes suit to be brought for infringement of
   either federally registered or common law trademark rights.27 In addition to infringement, there
   are several other legal theories, such as dilution, that may be available to trademark owners under
   Federal and/or state law, depending on the particular facts presented. The mark owner may also
   assert state and/or common law infringement and unfair competition claims.

   Alternatively, if the disputed mark is the subject of a Federal registration or pending application,
   the mark owner may choose to initiate, respectively, an inter partes cancellation or opposition
   proceeding at USPTO’s Trademark Trial and Appeal Board instead of filing a civil litigation.
   The TTAB’s jurisdiction is limited to determining the right to keep an existing registration or
   obtain a new registration based on a pending application.28 Because of the limited focus on
   registration rights, the claims and defenses that can be asserted in TTAB proceedings necessarily
   are fewer in number than in Federal district courts. For example, claims alleging unfair
   competition based on the manner of one’s use of a mark cannot be asserted in a TTAB
   proceeding, and the Board cannot be asked to enjoin another’s use of a mark. Apart from the
   more limited scope of claims and defenses, trial of TTAB cases also is conducted differently than
   in the courts. TTAB trials never involve a jury and do not involve in-court presentation of
   witnesses and evidence. Rather, the trial is conducted primarily by mail and without direct
   supervision of the Board. The TTAB proceedings do not have all the “bells and whistles” of
   Federal court litigation, and are designed to be less complex and less expensive than full-blown
   civil litigation.




   27
        15 U.S.C. §§ 1114, 1125(a).
   28
        See 15 U.S.C. §§ 1067, 1068.



                                                    11
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 17 of 35 PageID #:10922




                                         (i)      Available Remedies and Deterrents to Coercive
                                                  Behavior

   The Trademark Act provides for a variety of remedies in a civil action.29 The most typical
   remedy is injunctive relief prohibiting use of the infringing mark. Courts have considerable
   discretion in fashioning an appropriate injunction. Along with an injunction, a court may order
   other non-monetary relief, including the destruction of infringing articles,30 corrective advertising,
   and cancellation of Federal registrations.31

   Monetary remedies may also be available, including an accounting of the infringer’s profits,
   damages sustained by the plaintiff, and the costs of the action.32 Depending on the circumstances
   of the case, a court may award increased or trebled actual damages where infringement is willful,
   and attorneys’ fees in exceptional cases.33 Where the infringement involves willful use of a
   “counterfeit” of a registered mark, statutory damages of up to U.S. $2,000,000 may be awarded
   and an award of attorneys’ fees imposed, unless the infringer proves extenuating circumstances.34

   Courts have broad discretion to award or withhold monetary relief according to the equities and
   circumstances of the case.35 Generally, the more aggravated the defendant’s conduct, the more
   likely the court is to grant monetary relief. For example, where the infringement is deliberate and
   defendant’s use of the mark is intentionally misleading, or where substantial damage has been
   inflicted on the plaintiff, damages and an accounting are typically appropriate.

   One particular remedy that appears to be targeted specifically at unreasonable trademark litigation
   behavior is the award of attorneys’ fees. In trademark cases, attorneys’ fees are potentially
   available under the Trademark Act, but only in “exceptional cases.”36 In general, “cases that
   award attorneys’ fees under 15 U.S.C. § 1117(a) involve truly egregious, purposeful
   infringement, or other purposeful wrongdoing”37 or behavior that goes “beyond the pale of
   acceptable conduct.”38

   In cases of trademark infringement, courts generally look to the legislative history, which
   indicates that “exceptional” means “where the acts of infringement can be characterized as

   29
        15 U.S.C. § 1117. These remedies are not available in TTAB proceedings.
   30
        15 U.S.C. § 1118.
   31
        15 U.S.C. § 1119.
   32
        15 U.S.C. § 1117(a).
   33
        Id.
   34
        15 U.S.C. § 1117(b), (c).
   35
        15 U.S.C. § 1117.
   36
        15 U.S.C. § 1117(a).
   37
        Badger Meter, Inc. v. Grinnell Corp., 13 F.3d 1145, 1159 (7th Cir. 1994).
   38
        Aromatique Inc. v. Gold Seal Inc., 28 F.3d 863 (8th Cir. 1994).



                                                          12
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 18 of 35 PageID #:10923



   ‘malicious,’ ‘fraudulent,’ ‘deliberate,’ or ‘willful.’”39 In determining whether a defendant is
   entitled to an award of attorneys’ fees, courts may consider the objective merits of plaintiff’s
   claims and whether the suit was vexatious or brought to harass.40 Where a plaintiff legitimately
   tests the boundaries of the law and a court rejects the claim, this generally does not warrant an
   award of fees.

   When Congress amended § 1117(a) of the Trademark Act in 1975 to provide for awards of
   attorneys’ fees in exceptional cases, it recognized that trademark claims and resulting litigation
   tactics are subject to abuse by either party. The legislative history of the 1975 amendment notes
   that attorneys’ fees award were intended to protect and serve successful plaintiffs and also to
   permit prevailing defendants to recover attorney fees to “provide protection against unfounded
   suits brought by trademark owners for harassment and the like.”41

   Courts further recognize that parties big or small can take unfair advantage of the litigation
   process. For example, the Seventh Circuit recently attempted to fashion a more balanced test for
   the award of attorneys’ fees, concluding that:

              [A] case under the Lanham Act is ‘exceptional,’ in the sense of warranting an award of
              reasonable attorneys’ fees to the winning party, if the losing party was the plaintiff and
              was guilty of abuse of process in suing, or if the losing party was the defendant and had
              no defense yet persisted in the trademark infringement or false advertising for which he
              was being sued, in order to impose costs on his opponent. 42

   Thus, the potential for an award of attorneys’ fees is an existing deterrent to misuse of the
   litigation process in trademark disputes.

              C.       Marketplace Impact

                       1.       Evaluating the Reasonableness of Enforcement Efforts: Coercive
                                Behavior vs. Defense of a Right

   A trademark owner must walk a fine line between being too zealous in enforcing its rights and
   not being zealous enough. The stronger a mark and the more goodwill that attaches to it, the
   more aggressive an owner is expected and entitled to be in asserting its rights against others.43
   39
        H. R. Rep. No. 524, 93d Cong., 1st Sess. 2 (1973); S. Rep. No. 93-1400, 93d Cong., 2d Sess. 2 (1974).
   40
        See generally 5 McCarthy §§ 30:98-30:101 (discussing situations meriting award of attorney fees).
   41
      S. Rep. No. 93-1400, 93rd Cong., 2d Sess. (1974); see also Mattel, Inc. v. Walking Mountain
   Productions, 2004 WL 145100 (C.D. Cal. 2004) (in granting defendant costs and over $1.5 million in
   attorneys’ fees, the court stated that: “Plaintiff had access to sophisticated counsel who could have
   determined that such a suit was objectively unreasonable and frivolous. Instead, it appears Plaintiff forced
   Defendant into costly litigation . . . .), on remand from 353 F.3d 792 (9th Cir. 2003) (noting that Mattel’s
   claims against a photographer who used Barbie’s image in his artwork “may have been groundless or
   unreasonable” thus warranting an award of attorneys’ fees).
   42
        Nightingale Home Healthcare, Inc. v Anodyne Therapy, LLC., 626 F.3d 958, 963-64 (7th Cir. 2010).
   43
     See, e.g., James Burrough, Ltd. v. Lesher, 309 F. Supp. 1154, 1161 (S.D. Ind. 1969) (in an infringement
   action involving the BEEFEATER gin mark, the court explained: “Any coercion involved, or
   monopolization effected, is no more than plaintiffs are entitled to exert and effect under the law.”).



                                                          13
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 19 of 35 PageID #:10924



   In view of the mark owner’s obligation to police violations, aggressive enforcement of one’s
   trademark rights does not automatically equate to abuse or bullying. In fact, as suggested by
   some of those who provided public comments, most trademark owners are not setting out to
   assert dubious claims or be bullies when they initiate enforcement measures. They are simply
   trying to protect the strength of their marks and their reputation, and avoid the erosion of rights
   that may result from inaction. Likewise, most alleged infringers are not acting in bad faith. In
   fact, many act out of ignorance of the law or a misunderstanding of the scope of the owner’s
   trademark rights.44

   Thus, when it comes to the reasonableness of enforcement efforts, what is considered reasonable
   will usually depend on which side of the action an entity sits. While those on the receiving end of
   enforcement actions may view them as coercive or an unjustifiable exercise of the mark owner’s
   rights, the mark owner typically views these actions as legitimate and necessary to protect its
   rights.45

   Mark owners may, however, sometimes be too zealous and end up overreaching.46 Sometimes
   they may have an over-inflated view of the strength of the mark and thus the scope of their rights
   (e.g., they consider their mark famous when it may not actually qualify as famous).47 Other
   times, they mistakenly believe that to preserve the strength of their mark they must object to
   every third-party use of the same or similar mark, no matter whether such uses may be fair uses or
   otherwise non-infringing. They may lose sight of the fact that the effectiveness of enforcement is
   not measured by how frequently they enforce, but rather by the effect that taking or failing to take
   action has in the marketplace. “The real question is public perception of plaintiff’s mark, not a
   battle count of how often it has sued others.”48




   44
      While no legal requirement exists to search a mark’s availability before adopting it, it generally makes
   business sense to do so, as it can save time and money by eliminating potential marks that are, for one or
   more reasons, problematic (e.g., an identical or highly similar mark is already registered or in use for
   identical or closely related products or services) and reduce the chance of being on the receiving end of an
   enforcement action. Sometimes, smaller or less experienced businesses skip this crucial clearance step and
   later learn as a result of an enforcement action that their chosen mark is not available. See generally 1
   Gilson § 3.01[2].
   45
      See, e.g., Procter & Gamble Co. v. Johnson & Johnson, Inc., 485 F. Supp. 1185, 1207 (S.D.N.Y. 1980)
   (in a suit where the mark owner lost, the court noted: “[Procter & Gamble] cannot be faulted for zealously
   protecting [its] trademark interest. Indeed, the trademark law not only encourages but requires one to be
   vigilant on pain of losing exclusive rights. . . . [I]n going to war . . . P & G was entitled to use all the
   ammunition it had.”), aff'd without op., 636 F.2d 1203 (2d Cir. 1980); see also Tamko Roofing Prods., Inc.
   v. Ideal Roofing Co., Ltd., 282 F.3d 23, 34 (1st Cir. 2002) (noting that a mark owner’s “failure to enforce
   their rights may result in the weakening of these rights over time”).
   46
        See 6 McCarthy § 31:100 (providing the author’s views regarding indiscriminate enforcement efforts).
   47
     See e.g., Esquire, Inc. v. Esquire Slipper Mfg. Co., Inc., 243 F.2d 540, 545 (1st Cir. 1957) (observing that
   an owner’s zeal in enforcing its mark “may not have been justified by the mark’s intrinsic strength, but its
   zeal may well have been born of over-enthusiasm for its relatively weak mark rather than an attempt to
   browbeat and coerce.”); see also 6 McCarthy § 31:101.
   48
        2 McCarthy § 11:91.



                                                        14
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 20 of 35 PageID #:10925




                     2.       Examining the Scope of the Asserted Problem

   Abusive litigation tactics, in the sense of those tactics employed in litigating a civil action through
   to trial in district court, do not appear to be a significant problem, since historically only
   approximately 1.5% of all trademark cases filed ever reach trial and the majority are disposed of
   before a case reaches the pretrial phase.49 To the extent trademark owners engage in tactics
   unwarranted by a reasonable interpretation of the scope of the rights they actually possess, it
   would appear the root of any problem that may exist are the tactics engaged in during pre-
   litigation or pre-trial enforcement efforts.

   Generally, information about pre-litigation enforcement efforts and pre-trial litigation tactics is
   not made public. For example, the number of trademark-related cease-and-desist letters sent by
   mark owners is not publicly available.50 Nor are there reliable statistics on the size of the entities
   sending and receiving such letters or the number or percent that result in termination of use of the
   challenged mark. Similarly, for those trademark disputes that do get decided by the courts,
   reliable data concerning the number of cases in which the challenger lost or in which attorneys’
   fees were awarded is not readily available.

   Given the limited data available, it is extremely difficult to determine the extent to which
   trademark owners may be purposefully overreaching when enforcing their rights, and doing so
   with sufficient regularity for it to qualify as a significant problem. It is even more difficult to
   determine whether alleged coercive litigation tactics are disproportionately used against small
   businesses or whether such tactics have a more harmful impact on small businesses. For this
   reason, the USPTO solicited public comments to better assess the existence of and/or extent of
   this problem.

                     3.       Soliciting Public Comment

   In connection with the commissioned study, USPTO requested feedback from U.S. trademark
   owners, practitioners, and others regarding their experiences with litigation tactics, especially
   those involving an attempt to enforce trademark rights beyond a reasonable interpretation of the
   scope of the owner’s rights.

   The USPTO posted a notice requesting comments on the USPTO web site in early October
   2010.51

   49
     See http://www.uscourts.gov/Statistics/FederalJudicialCaseloadStatistics.aspx (publishing tables from
   2001 to 2010 of Federal Judicial Caseload Statistics; Table C-4 sets forth cases terminated, by nature of suit
   and action taken).
   50
     We note that the Chilling Effects Clearinghouse, http://www.chillingeffects.org/, a joint project of the
   Electronic Frontier Foundation and Harvard, Stanford, Berkeley, University of San Francisco, University of
   Maine, George Washington School of Law, and Santa Clara University School of Law clinics, is actively
   compiling a database of cease-and-desist letters alleging trademark rights violations.
   51
      It is noted that in USPTO’s request for comments posted on October 6, 2010, the term “bullies” was used
   and described as “a trademark owner that uses its trademark rights to harass ad intimidate another business
   beyond what the law might be reasonably interpreted to allow.” The posting was later amended to remove
   the terminology “bullies” and “bullying,” as it was determined that it was more appropriate to use the
   language appearing in the Trademark Technical and Conforming Amendment Act of 2010; namely,
   “litigation tactics.”



                                                        15
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 21 of 35 PageID #:10926




   Notice of USPTO’s request for comments was also posted on the www.StopFakes.gov web site.
   Additionally, through the National Institute of Science and Technology’s (NIST) Manufacturing
   Extension Partnership (MEP), the Notice was sent to small businesses around the U.S., as well as
   to manufacturing assistance centers for dissemination via their list servers. The Notice was also
   sent to thousands of USPTO stakeholders via the USPTO’s independent inventor newsletter, The
   Inventor’s Eye.

   The USPTO also coordinated with the U.S. Commercial Service, the trade promotion “arm” of
   the U.S. Department of Commerce’s International Trade Administration, to hold a roundtable on
   Trademark Litigation Tactics on February 10, 2011, in Detroit, Michigan. The roundtable, titled
   “Is There a Bull in the Trademark Shop?,” was held at Wayne State University in Detroit,
   Michigan, and was part of a day-long seminar designed to educate small businesses about
   protecting intellectual property in the global marketplace. Attending the roundtable were senior
   staff from the USPTO as well as law students, practitioners, and several small business owners
   located in the Michigan area. During the roundtable, the importance of the study was discussed
   and all attendees were encouraged to provide feedback about their own trademark litigation
   experiences. Additional topics covered during the discussion and raised by way of audience
   questions/participation included trademark selection strategies, social media’s role in influencing
   the debate, and tips on how to avoid trademark litigation.

   In addition, USPTO reached out to the U.S. Small Business Administration’s (SBA’s) Office of
   Advocacy which scheduled a roundtable on this subject. However, the roundtable was canceled
   due to a lack of participant interest.

   The period for responding to the USPTO’s request for comments was originally scheduled to
   close on January 7, 2011, and was subsequently extended through February 14, 2011. At the
   close of the four-month comment period, 79 comments were received. The questions posed and
   the comments received are discussed below.

                            a.      Questions Posed

   The USPTO formulated its request for comments to gain both opinions and accounts of personal
   experiences relating to trademark enforcement and litigation tactics. The questions also sought to
   address each of the variety of forums in which such tactics may arise. In addition, USPTO’s
   request welcomed suggestions to address any additional perceived problems.

   The following questions were posed:

       1. Please identify whether you are a trademark owner or practitioner, and the general size
          and nature of your business or trademark practice, including the number of trademark
          applications and registrations your business has, or your practice handles. Please note
          that USPTO will fully consider any comments you submit, even if you choose not to
          identify yourself in a particular manner.

       2. In approximately the last 5 years, please describe any instances of which you have first-
          hand knowledge where a small business may have been the target of litigation tactics
          attempting to enforce trademark rights beyond a reasonable interpretation of the scope of
          the rights granted to the trademark owner.




                                                   16
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 22 of 35 PageID #:10927



      3. Please describe situations where you have been involved in receiving a cease-and-desist
         letter. Anecdotal information might include, but is not limited to, a description of
         whether the letter resulted in the small business ceasing its use of one or more marks, or
         whether the sender of the cease-and-desist letter withdrew or abandoned its demands
         against the small business owner.

      4. Please describe situations where you have been involved in trademark litigation in state
         or Federal courts. Anecdotal information might include, but is not limited to, a
         description of whether the lawsuit settled on the basis of the small business agreeing to
         cease its use of one or more marks, or on the basis of the plaintiff withdrawing or
         abandoning its trademark-related allegation(s). Alternatively, relevant information might
         include whether such lawsuits resulted in a court judgment and the nature of the judgment
         (such as requiring the small business to cease its use of one or more marks, assessing
         monetary liability (damages, lost profits, or attorneys’ fees) against the small business,
         requiring the plaintiff to pay the defendant’s attorneys’ fees, or imposing sanctions
         against the plaintiff under Rule 11 of the Federal Rules of Civil Procedure).

      5. Please describe situations where you have been involved in opposition or cancellation
         proceedings instituted at the USPTO against small business owners. Anecdotal
         information might include, but is not limited to, a description of whether the proceedings
         settled on the basis of the small business agreeing to abandon its application(s) for one or
         more marks, or whether the proceedings settled on the basis of the plaintiff withdrawing
         or abandoning its notice of opposition or cancellation petition. Alternatively, relevant
         information might include a description of whether such proceedings resulted in a
         decision by USPTO Trademark Trial and Appeal Board (TTAB) refusing to
         register/canceling one or more marks owned by the small business, or whether such
         proceedings resulted in the TTAB imposing sanctions against the plaintiff under Rule 11
         of the Federal Rules of Civil Procedure.

      6. Do you think trademark owners currently encounter the problem of other trademark
         owners using their trademark rights to harass and intimidate another business beyond
         what the law might be reasonably interpreted to allow? If so, how significant is the
         problem?

      7. Do you think aggressive litigation tactics are more pervasive in the trademark area than in
         other areas of the law?

      8. Do you think USPTO has a responsibility to do something to discourage or prevent
         aggressive trademark litigation tactics? If yes, what should USPTO do?

      9. Do you think U.S. courts have a responsibility to do something to discourage or prevent
         aggressive trademark litigation tactics? If yes, what should U.S. courts do?

      10. What other U.S. agencies may have a responsibility to do something about the problem?

      11. Do you think Congress has a responsibility to do something to discourage or prevent
          aggressive trademark litigation tactics? If yes, what should Congress do?

      12. Please provide any other comments you may have.




                                                  17
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 23 of 35 PageID #:10928




                             b.       Comments Received

   In response to the request for comments, USPTO received feedback from 79 interested parties.
   The comments reflected a diverse range of views. Of the 79 comments received, 33 were from
   small business owners, 13 were from attorneys, 4 were from professors, 2 were from attorneys on
   behalf of small business owners, 4 were from intellectual property organizations, including one
   that surveyed its membership and reported the results, and 23 were from other interested parties.
   Comments were received from major intellectual property stakeholder organizations, including
   the American Bar Association Intellectual Property Law Section, the American Intellectual
   Property Law Association, the International Trademark Association, and the Intellectual Property
   Owners Association. The American Bar Association Intellectual Property Law Section surveyed
   its membership on aggressive litigation tactics using its own questions, and over 270 members
   appear to have responded to the organization’s survey. In summarizing the results of its survey,
   the organization noted that aggressive litigation tactics appear not to be unique to the trademark
   field, that judges should address any problems with such tactics in particular cases in lieu of any
   systemic attempt to address the problems, and that the consensus of those surveyed was that no
   legislative action is needed.

   Most of the direct respondents claimed at least some degree of first-hand knowledge of instances
   where unduly aggressive trademark litigation or pre-litigation tactics (e.g., cease-and-desist
   letters) were targeted at a small
   business. Many of these were directly
   involved in the issuance or receipt of
   cease-and-desist letters. Significantly,
   relatively few had direct experience
   with litigation in the courts or
   USPTO’s Trademark Trial and
   Appeal Board (TTAB). When asked
   if they currently encounter the
   problem of other trademark owners
   using their trademark rights to harass
   and intimidate another business
   beyond what the law might be
   reasonably interpreted to allow (e.g., is “trademark bullying a problem”), few commenters
   explicitly addressed whether and to what extent this issue is a significant problem. Given the
   limited number of comments and the varied nature of the commenters own experiences, the
   comments may be better viewed as anecdotal.

                                      (i)      Cease-and-Desist Letters and Pre-Litigation Issues

   With respect to cease-and-desist letters, many of the comments acknowledged regular use of
   these letters in the trademark field. A handful of small business owners explained that they
   withdrew their trademark applications after receiving a cease-and-desist letter because they
   lacked the time or financial resources to litigate against a larger, wealthier company. This
   imbalance of resources was a common theme among many of the comments concerned with the
   threat of litigation, including one noting that litigation is too expensive to be a realistic option for
   many small businesses.52 Other commenters, however, recognized that cease-and-desist letters
   52
     According to the AIPLA Report of the Economic Survey, 2009, trademark infringement litigation costs
   total on average $384,000 when less than $1 million is at issue, $857,000 when $1-$25 million is at issue
   and $1,746,000 when over $25 million is at issue.



                                                       18
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 24 of 35 PageID #:10929



   have a legitimate purpose, explaining that most are sent in good faith, and only a small percentage
   result from overzealous protection of a mark. Some commenters explained that trademark
   owners have an obligation to police their marks, and the cease-and-desist letter is a necessary,
   cost-effective part of the process.

                                      (ii)    Actual Litigation Issues

   Regarding actual litigation experiences, some of those relative few with direct experience on the
   subject opined that discovery and deposition processes were too costly for many small businesses
   and provided a means for a party to thwart progress in a case and to drain resources from an
   adversary. In contrast, others recognized that in Federal court proceedings, Rule 11 of the
   Federal Rules of Civil Procedure provides an effective mechanism to combat overreaching.

   Some of these commenters with direct litigation experience expressed concern that all the
   safeguards present in Federal courts are not available in TTAB proceedings. Specifically, one
   commenter contrasted the power of a Federal judge to hold a party accountable and impose
   sanctions for bad conduct with the more limited array of options available to a TTAB judge to
   combat overreaching in TTAB litigation. Other commenters provided a different viewpoint and
   stated that both the courts and TTAB offer effective options to combat bad conduct and stressed
   the need to better educate the public and small business owners about legal protections already
   built into the system.53

                                      (iii)   How Tactics in IP Cases Compare to Other Types of
                                              Cases

   The American Bar Association Intellectual Property Section inquired in its survey if aggressive
   litigation tactics are more pervasive in the trademark area than in other areas of the law. Of the
   196 respondents to this question, 44% opined that aggressive litigation tactics are no more or less
   pervasive in trademark law than in other areas of the law.




   53
      There are similarities and differences between district court and TTAB proceedings. For example, both
   the TTAB and courts apply Federal Rule 11. But unlike the courts, the TTAB does not make awards of
   costs and fees.



                                                      19
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 25 of 35 PageID #:10930



   The responses to USPTO’s request for
   comments reflected mixed viewpoints
   on whether aggressive litigation tactics
   are more pervasive or worse in the
   trademark realm than in other areas.
   Many conceded a lack of perspective
   to compare various areas of law.
   Several commenters stressed that
   allegations of improper litigation
   tactics are not unique to trademark
   law, and a minority of respondents
   noted that they do not believe a
   problem exists in trademark
   enforcement litigation. For example, one attorney noted, “Many areas of civil law could be
   described as aggressive (i.e., insurance defense, medical malpractice, product liability). It is
   unreasonable and unwarranted to target the area of trademark law. Much of trademark litigation
   is not so much ‘aggressive’ as it is necessarily proactive.” One comment also noted that the
   presence of social media, and the potential publicity generated thereby, reduces the incidence of
   improper conduct. This comment raises the question whether, and suggests the possibility that,
   social media web sites act as checks on overzealous litigation because users of social media
   reveal and publicize the identities of alleged overreachers. However, a number of commenters on
   this issue opined that aggressive tactics are more prevalent in the trademark area, with multiple
   comments indicating that some trademark owners seem to feel compelled to challenge all uses of
   their marks.

                                       (iv)     Size and Resource Imbalances

   One commenter acknowledged that trademark owners should have the right to protect their
   marks, but stated that the aggressive tactics used by overreachers presents a problem for the entire
   intellectual property community by threatening legitimate activities and clogging the legal system
   with invalid claims. Another commenter noted that “small companies and individuals are placed
   in a difficult position where surrender of valid trademarks that are being lawfully used is the only
   rational financially-feasible option available.” Yet another party explained that this is a growing
   problem within the field of trademarks and that the parties engaging in improper conduct are not
   limited to parties of any particular size, with both large and small businesses on both sides of the
   proceedings. One small business owner explained that overreaching with claims can sometimes
   lead to the demise of a business, as the potential costs for rebranding can force a small business
   out of the marketplace.54

                                       (v)      Suggestions for USPTO or TTAB Actions

   Even though relatively few respondents had direct experience with litigation in the TTAB or the
   courts, many nonetheless provided suggested actions for USPTO and TTAB, or the courts, to
   consider. Most commenters opined that USPTO has a responsibility to do something to
   discourage or prevent aggressive trademark litigation tactics, with a minority stating that this

   54
     According to the AIPLA Report of the Economic Survey, 2009, on average, law firms charge $1,440 to
   perform a trademark clearance search, analysis, and opinion, $867 to prepare and file a trademark
   application, and $1,678 for prosecution of a trademark registration. These costs are in addition to a wide
   variety of advertising or marketing expenses used to promote a mark.



                                                        20
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 26 of 35 PageID #:10931



   should be left to the courts. Some commenters expressed the viewpoint that the issue was the
   sole responsibility of the USPTO.

   Many commenters suggested that the TTAB amend its rules to provide for sanctions against such
   tactics and to proactively prevent such tactics. One commenter proposed additional scrutiny for
   parties “known to use” such tactics and another proposed that USPTO substantially increase fees
   for filing oppositions and cancellations, with a reduced fee for smaller entities. Others proposed
   that the agency encourage settlement agreements to lessen the burden on the parties, and closely
   monitor the progress of proceedings
   to prevent undue delay and costs,
   with one commenter opining that
   the duration of the average inter
   partes proceeding is a powerful
   incentive for a small business to
   concede.

   The comments included several
   suggestions that USPTO raise
   awareness of the protections
   available from and provide
   information on how to respond to
   aggressive tactics.

                                     (vi)    Suggestions for the Courts

   Turning to the courts, the majority of commenters with suggestions for improvements took the
   position that courts also bear a responsibility to discourage or prevent aggressive litigation tactics.
   Specific suggestions ranged from proposals that attorneys’ fees and sanctions should be more
   readily assessed, to a proposal for pro bono legal counsel for small businesses, to a proposal that
   the court system provide an initial screening of claims to reject frivolous lawsuits at the outset.
   Those holding the minority view either believe no problem exists with the current system or that
   the courts already have tools to effectively deal with such overreaching tactics. One comment
   noted that although existing remedies are available, courts are generally reluctant to use them.
   Rather than invoking a “one size fits all” approach, one comment expressed that “curbing abusive
   trademark litigation practices should be left to the judiciary on a case-by-case basis.”

                                     (vii)   Suggestions for Other Federal Agencies, Non-Federal
                                             Organizations, and Congress

   Many commenters proposed the involvement of other Federal agencies to help address these
   issues, including the U.S. Department of Justice, U.S. Department of State, U.S. Customs and
   Border Protection, U.S. Small Business Administration (SBA), Federal Communications
   Commission (FCC), and Federal Trade Commission (FTC). One commenter suggested a hotline
   monitored by the FTC or USPTO. Others also proposed involvement from bar associations, the
   SBA, and the Better Business Bureau to help educate small businesses and assist in these types of
   difficult situations.

   Finally, most commenters opined that Congress has a responsibility to discourage or prevent
   aggressive trademark litigation tactics, with a minority noting that there is no problem to address
   or that the issue does not require legislative action.



                                                     21
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 27 of 35 PageID #:10932



   Many respondents expressed concern that the Federal trademark anti-dilution laws may be abused
   where the asserted marks have very dubious claims to the “famous” status required for such
   claims.

   As stated in one comment, if every trademark owner utilized aggressive litigation tactics,
   including cease-and-desist letters, “under the presumption that its marks were ‘famous,’ then
   those marks would for all practical purposes be ‘trademarks in gross,’ enforceable as to all goods
   and services.” Some commenters therefore proposed that the anti-dilution laws be amended to
   prevent such misuse.

   One commenter proposed that Congress enact legislation providing standards for sending cease-
   and-desist letters. Another respondent suggested that Congress amend the Trademark Act to
   eliminate the current provision for the registration of descriptive terms that have acquired
   distinctiveness, so that descriptiveness would constitute an absolute bar to registration. Yet
   another argued for legislative reform to prevent any trademark protection of common terms or
   phrases. Several comments proposed Congressional hearings on these issues.

   One comment proposed legislative reform to address trademark use in the context of artistic
   works, noting the lack of a statutory affirmative defense to trademark infringement that would
   protect this type of use. The
   commenter opined that such
   legislative reform could prevent
   many improper trademark claims
   against artists. Finally, another
   commenter proposed that Congress
   codify a trademark misuse defense
   to allegations of trademark
   infringement, so that courts could
   dismiss lawsuits when it is
   demonstrated that the plaintiff is
   attempting to use its mark for anti-
   competitive purposes or otherwise in
   violation of the law.


   III.    Federal Government Resources to Protect Intellectual Property and Prevent
           Counterfeiting

   Start-up businesses and small and medium-sized enterprises (SMEs) are principal sources of
   innovation and are vital to U.S. economic growth. Statistics show that small businesses created
   more than 5.5 million new jobs in the United States during the 1990s. In the current global
   economy, protecting innovations in the United States and abroad is important for small businesses
   as they seek to develop a market presence overseas. The United States Government has many
   resources available to assist SMEs with intellectual property issues. Those resources that relate to
   trademark protection and counterfeit prevention in the U.S. market are discussed in this section of
   the report.

   The Department of Commerce’s International Trade Administration’s (ITA) Office of Intellectual
   Property Rights (OIPR) and U.S. and Foreign Commercial Service (USFCS) work with U.S.
   firms to help them protect their intellectual property domestically and abroad by offering
   comprehensive, customized solutions to international trade challenges. The USPTO, responsible


                                                   22
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 28 of 35 PageID #:10933



   for granting and administering patents and trademarks, works with SMEs to assist them in
   protecting their intellectual property. Other Federal Government entities, including the U.S.
   International Trade Commission (USITC) and the Small Business Administration (SBA), all
   work to protect and enforce intellectual property on behalf of all intellectual property rights (IPR)
   stakeholders. The National Intellectual Property Rights Coordination Center (IPR Center) works
   to deter, interdict, and investigate threats arising from the movement of illegal goods into and out
   of the United States. Collectively, the Federal agencies discussed below work together to assist
   small businesses in protecting and enforcing their intellectual property, including trademarks.

           A.      Department of Commerce’s International Trade Administration’s Office of
                   Intellectual Property (OIPR)

   The Department of Commerce (DOC) has undertaken numerous activities to assist SMEs in
   protecting and enforcing IPR, both in the United States and abroad. OIPR develops and
   coordinates ITA input on trade-related intellectual property rights policies, programs and
   practices, and assists companies to overcome challenges to protecting and enforcing their IPR.

   StopFakes.gov: The most comprehensive tool available to assist SMEs is the StopFakes.gov
   web site. ITA, on behalf of U.S. intellectual property agencies, launched the web site
   (www.StopFakes.gov) in 2004 to provide updates and links to Executive Branch IPR programs.
   ITA continues to manage this resource, which houses useful information for SMEs.

   (1-866-999-HALT): The DOC manages a hotline under the Strategy for Targeting Organized
   Piracy (STOP) initiative to help SMEs protect their intellectual property rights in the United
   States and abroad. This hotline is answered by USPTO experts, who work with OIPR to help
   businesses secure and enforce their IPR, including by ensuring that U.S. businesses enjoy the full
   benefits of bilateral and multilateral IPR related trade agreements.

   Online SME IPR Training Modules: OIPR worked with the USPTO, the SBA, and the Foreign
   Commercial Service (FCS) to develop an online training program for SMEs to learn how to
   evaluate, protect, and enforce their IPR. The program is available for free online at
   www.StopFakes.gov. The module has been translated into Spanish and French to broaden our
   domestic and foreign outreach with this tool.

   Outreach and Seminars: OIPR regularly conducts outreach and training events about how
   companies can protect and enforce IPR in the U.S. and overseas. Outreach events are conducted
   in-person and via webinar.

   Protecting IPR at Trade Fairs: The DOC developed a program to promote IPR protection at
   domestic and international trade fairs. The DOC is educating trade fair attendees, exhibitors, and
   organizers about the value of IPR, raising awareness of IPR issues at trade fairs, and promoting
   IPR protection at trade fairs and pavilions that the DOC operates, certifies, or supports.

           B.      United States Patent and Trademark Office

   Trademark Resources: The USPTO web site contains considerable information on the
   trademark searching, prosecution, and maintenance process. USPTO’s Trademark Assistance
   Center provides general information about the trademark registration process and responds to
   inquiries about the status of trademark applications and registrations. This information is also
   available on the USPTO web site through which SMEs can access the Trademark Electronic
   Search System to search for potentially conflicting federally registered marks and pending


                                                    23
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 29 of 35 PageID #:10934



   applications. The USPTO posts on its home page information about TTAB proceedings,
   including information about the Board’s Accelerated Case Resolution, arbitration, and mediation
   options.

   IPR Awareness: The USPTO offers several IPR awareness programs that are tailored to the
   most critical IP issues for small businesses. For example, since 2005, USPTO has offered free
   Intellectual Property Awareness Campaign (IPAC) “IP Basics” programs to more than 1,000
   SMEs in various cities throughout the U.S. These events include presentations on how to protect
   and enforce trademarks domestically and internationally. USPTO also offers China “Road
   shows” to businesses throughout the U.S. In addition, USPTO Global Intellectual Property
   Academy (GIPA) has produced six modules on intellectual property protection and enforcement
   in five languages; namely, English, Spanish, French, Arabic, and Russian. These web-based
   seminars cover all areas of intellectual property protection, including trademarks and
   geographical indications.

   Patent Trademark Depository Libraries (PTDL): The USPTO has a network of Patent
   Trademark Depository Libraries (PTDL), which are a rich local resource for small businesses,
   research and development firms, university and governmental laboratories, and independent
   inventors and entrepreneurs. Services at the libraries are free, and include assistance in accessing
   and using patent and trademark documents, training on USPTO databases, obtaining access to the
   USPTO web site, and hosting public seminars on intellectual property topics for novice and
   experienced innovators. There are 82 PTDLs in 46 states, the District of Columbia, and Puerto
   Rico.

           C.      Department of Commerce’s CommerceConnect

   Announced in 2009, CommerceConnect is a one-stop-shop initiative in which Commerce
   Department employees are cross-trained so that they can connect firms to the full menu of
   Commerce programs and can link business owners with other Federal, state, local, and nonprofit
   resources. The effort is designed to cut through red tape and simplify access to services and
   resources that can help companies grow, create jobs, and become more efficient.
   CommerceConnect offers an integrated and comprehensive portfolio of Federal, state, local, and
   non-profit business assistance resources including more than 70 U.S. Department of Commerce
   programs -- many at no cost to U.S. entrepreneurs and businesses. Trained CommerceConnect
   specialists can assess clients’ business needsI -- including issues related to intellectual property
   protection -- and refer them to appropriate resources.

           D.      U.S. Small Business Administration

   SBA provides non-monetary support to small businesses to assist them in developing their
   businesses. SBA partners with a non-profit organization known as Service Corps of Retired
   Executives (SCORE). SCORE members are trained to serve as counselors, advisors, and mentors
   to aspiring entrepreneurs and business owners. These services are offered at no fee as a
   community service. As part of this association, retired executives assist entrepreneurs and small
   businesses in the formation and growth of their enterprises. There are 389 SCORE chapters in
   urban, suburban, and rural communities in the U.S. and U.S. Territories. Through SBA’s
   partnership with SCORE, businesses may use SCORE’s web site to identify potential mentors on
   “intellectual property,” “patents,” “trademarks,” and “copyright” subject areas. Through their
   ASK SCORE online program, online workshops on IPR are available and users can connect with
   successful executives with a breadth of experience in intellectual property issues.


                                                    24
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 30 of 35 PageID #:10935




           E.      U.S. International Trade Commission

   The U.S. International Trade Commission (USITC) investigates claims regarding intellectual
   property rights violations stemming from importation of goods, including allegations of patent
   and trademark infringement. Section 337, 19 U.S.C. § 1337, declares it unlawful to import items
   that infringe utility and design patents, as well as registered and common law trademarks, and
   registered copyrights. USITC provides information on Section 337 at
   www.usitc.gov/trade_remedy/int_prop/index.htm. USITC also has a Trade Remedy Assistance
   Office (TRAO) that provides information to small businesses concerning the remedies and
   benefits available under U.S. trade laws and assists eligible small businesses in preparing and
   filing a Section 337 complaint.

           F.      National Intellectual Property Rights Coordination Center

   The National Intellectual Property Rights Coordination Center (IPR Center) is a task force that
   uses expertise of its member agencies to share information, develop initiatives, and conduct
   investigations related to intellectual property theft. As an integrated task force, the IPR Center
   uses the expertise of its member agencies to share information, develop initiatives, coordinate
   enforcement actions, and conduct investigations related to IP theft. The IPR Center is accessible
   to users, including members of the general public, industry, trade associations, law enforcement,
   and government agencies. All of the said entities are encouraged to report violations of
   intellectual property rights through the IPR Center web site. The information provided is
   reviewed by IPR Center staff and disseminated for appropriate investigative response and tactical
   use to IPR Center partners.

   The units have embedded interagency representation from the following key investigative
   authorities:
                 U.S. Immigration and Customs Enforcement;
                 U.S. Customs and Border Protection;
                 Federal Bureau of Investigation;
                 Food and Drug Administration-Office of Criminal Investigations;
                 U.S. Postal Inspection Service;
                 Department of Commerce International Trade Administration;
                 United States Patent and Trademark Office; and
                 Government of Mexico Tax Administration Service.

   The IPR Center also coordinates and provides domestic and international IPR outreach and
   training to law enforcement, industry, and the public. For example, Operation Joint Venture
   conducts outreach and disseminates information to private industry regarding IPR issues.




                                                  25
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 31 of 35 PageID #:10936




   IV.      Recommendations55

   After careful review of the available information regarding trademark litigation tactics and
   comments received from concerned intellectual property stakeholders, it is unclear whether small
   businesses are disproportionately harmed by enforcement tactics that are based on an
   unreasonable interpretation of the scope of an owner’s rights. Indeed, the 79 comments received
   in response to USPTO’s request for comments reflected a diverse range of views on the subject,
   yet few explicitly addressed whether and to what extent unreasonable enforcement of trademark
   rights is a significant problem.

   Ultimately, because trademark enforcement is a private property rights litigation issue, if abusive
   tactics are a problem, such tactics may best be addressed by the existing safeguards in the
   litigation system and by private sector outreach, support and education relating to these issues.
   However, to the extent small businesses are disproportionately adversely affected by such tactics
   because they lack the funds to hire counsel to defend against them, the Department of Commerce,
   in consultation with the Intellectual Property Enforcement Coordinator, will undertake the
   following actions:

                    Engage the private sector about providing free or low-cost legal advice to small
                     businesses via pro bono programs and IPR clinics;

                    Engage the private sector about offering continuing legal education programs
                     focused on trademark policing measures and tactics; and

                    Enhance Federal agency educational outreach programs by identifying resources
                     that enable small businesses to further their understanding of trademark rights,
                     enforcement measures, and available resources for protecting and enforcing
                     trademarks.

   Each of these recommendations is discussed below.

            A.       Intellectual Property Rights Counseling for Small Businesses

   As our research and several submissions point out, there are sufficient mechanisms in place to
   deter or punish those who resort to abusive trademark litigation tactics. Specifically, attorneys’
   fees appear to be a deterrent to trademark litigation abuse because trademark owners know that a
   successful defendant may recover legal fees where the plaintiff’s allegations of trademark
   infringement are so baseless as to be frivolous.

   From the submissions, it seems that the costs associated with securing trademark counsel to
   respond to trademark enforcement efforts has the greatest negative impact on small businesses.
   For example, the expense of hiring an attorney to challenge a frivolous cease-and-desist letter
   may be too much for a small business to absorb, or the esoteric issues may simply be too
   daunting, thereby preventing the small business from even attempting to mount an entirely
   legitimate challenge to a threat of litigation. In such cases, small businesses may instead chose to

   55
     Although the legislation called on the Secretary of Commerce and the IPEC to make any “policy
   recommendations” they deemed appropriate, the Department of Commerce herein commits to adopt
   policies it has identified as likely to assist trademark owners enforce their rights reasonably and assist small
   businesses navigate these complex intellectual property issues.



                                                         26
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 32 of 35 PageID #:10937



   give in to the trademark owner’s baseless demands without a fight. We conclude, therefore, that
   small business owners could benefit from private sector programs offering low-cost or free
   trademark advice to help them respond to frivolous claims of trademark infringement.

   The Department of Commerce, in consultation with the Intellectual Property Enforcement
   Coordinator, will engage stakeholders and bar associations to investigate the possibility of the
   private sector providing comprehensive low-cost or pro bono legal assistance to small business
   owners to help them respond to frivolous claims of trademark infringement. An example of an
   existing program on which such an initiative could be modeled is the one offered by the Export
   Legal Assistance Network (ELAN), a program established by the Federal Bar Association to offer
   free export legal advice, and supported by the U.S. Department of Commerce and the U.S. Small
   Business Administration. Through this program, small businesses can obtain an initial legal
   consultation from knowledgeable lawyers versed in the legal aspects of international trade free of
   charge. Applying this model to the present facts, knowledgeable trademark lawyers could
   provide legal advice to small businesses at a reduced rate or free of charge to help them determine
   if a claim of trademark infringement has any merit and, in cases where the claim is baseless, to
   help them formulate a response.

   In addition, the Department of Commerce, in consultation with the Intellectual Property
   Enforcement Coordinator, will engage in discussions with universities, bar associations, and
   intellectual property rights organizations regarding development of additional pro bono/legal
   clinic IPR programs geared specifically toward small business owners and independent inventors.
   Such clinics can provide low-cost or free trademark advice to help small businesses respond to
   frivolous claims of trademark infringement, and should be considered as well. For example,
   USPTO is considering expansion of its already established law school clinic program. In August
   2008, the USPTO launched a Law School Clinical Certification Program that allows law students
   to practice before the Agency in patent and trademark prosecution matters under the strict
   guidance of a Law School Clinical faculty Supervisor. Currently, 15 schools in the program offer
   trademark prosecution services. In the first year of the program, students filed a total of 37
   trademark applications on behalf of clinic clients. Given the success of this pilot, USPTO is
   investigating additional pro bono models that will expand assistance.

           B.       Engage the Private Sector about Offering Continuing Legal Education
                    Programs Focused on Trademark Policing Measures and Tactics

   As noted above, trademark owners are under an obligation to protect their trademarks, because if
   the owner does not police the relevant mark and enforce its rights against infringers, the strength
   and value of the mark could be diminished. As the submissions indicate, many skilled
   practitioners believe that under existing case law they are obliged to err on the side of sending a
   cease-and-desist letter to protect their clients’ rights. Evaluating when a cease-and-desist letter is
   necessary and the demands such a letter should contain can be a difficult decision.

   Increasing efforts to educate trademark lawyers about how to appropriately protect a client’s
   mark can help address this problem and reduce the number of inappropriate cease-and-desist
   letters. We note that the intellectual property bar associations have the expertise and
   infrastructure to provide continuing legal education programs to lawyers dealing with the issues
   of infringement and proper protection of trademark rights, including best practices for cease-and-
   desist letters.

   Accordingly, the Department of Commerce, in consultation with the Intellectual Property
   Enforcement Coordinator, will convene a meeting of interested stakeholders, including interested


                                                     27
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 33 of 35 PageID #:10938



   intellectual property bar associations, to discuss the feasibility of providing continuing legal
   educational programs focused on trademark policing measures and tactics.

           C.       Educate Small Businesses about Intellectual Property Rights and Available
                    Protection and Enforcement Resources

   The Department of Commerce, in consultation with the Intellectual Property Enforcement
   Coordinator, will work to enhance educational outreach to provide small businesses with
   information about intellectual property rights and to identify resources they need to protect and
   enforce such rights.

   Educating small businesses about the IP system at large, both in the United States and abroad, and
   about Federal Government resources available to assist them in the IP context, could help
   decrease the use and the effectiveness of any overly aggressive trademark litigation tactics, and
   would be responsive to the public input received. IPR awareness was repeatedly highlighted by
   commenters as an area where small businesses need assistance and look to the Federal
   Government more generally for guidance. A number of comments reflected or suggested the
   need for many small businesses to build a better understanding of trademark rights and the
   relevant legal framework. Achieving better IPR awareness could favorably impact litigation
   tactics from the perspective of an enforcer, who may benefit from understanding that some
   situations do not merit the use of aggressive litigation tactics and that the law may not require
   them. Another favorable impact could stem from a better educated accused infringer, who may
   benefit from background knowledge to assess the propriety of the accused use and to understand
   the rationale behind the trademark enforcement efforts taking place. Thus, the Department of
   Commerce will take steps to increase awareness of resources available to small businesses to help
   them obtain and protect their intellectual property rights.




                                                    28
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 34 of 35 PageID #:10939



                     Appendix A: USG Resource Contact Information Sheet

         STOP Hotline at 1-866-999-HALT.

         “SME IP Training Tutorial” an online training tool for SMEs
          http://www.StopFakes.gov/525/menu/index.htm.

         “APEC Intellectual Property Explorer,” tool helps businesses identify their intellectual
          property assets, http://www.stopfakes.gov/.

         “Experts’ Advice for Small Businesses Seeking Foreign Patents” (GAO Report),
          http://www.gao.gov/new.items/d03910.pdf.

         USPTO Inventors Assistance, http://www.uspto.gov/inventors/iac/index.jsp; FAQs,
          http://www.uspto.gov/inventors/independent/index.jsp; and computer-based training,
          “From Concept to Protection,” http://www.uspto.gov/inventors/index.jsp

         USPTO “TMIN,” the Trademark Information Network, which features broadcast-style
          videos that cover important topics and application filing tips,
          http://www.uspto.gov/trademarks/process/TMIN.jsp

         “International IP Advisory Program”, through which U.S. small businesses can obtain
          one hour of free legal advice on their IP issues in various countries,
          http://www.stopfakes.gov/int_ipr_ap.asp

         U.S. Copyright Office website for registration and general information (including
          Circular 1, “Copyright Basics”): http://www.copyright.gov,


         USITC’s Trade Remedy Assistance Office (TRAO): online
          www.usitc.gov/trade_remedy/trao , by telephone at (800) 343-9822 or
          (202) 205-2200, or by fax at (202) 205-2139.




                                                  A
Case: 1:16-cv-03676 Document #: 279-1 Filed: 06/14/19 Page 35 of 35 PageID #:10940



                                    Appendix B:       Acronyms

   AIPLA         American Intellectual Property Law Association
   APEC          Asia-Pacific Economic Cooperation
   DOC           Department of Commerce
   FCS           Foreign Commercial Service
   FTC           Federal Trade Commission
   GIPA          Global Intellectual Property Academy
   INTA          International Trademark Association
   IPAC          Intellectual Property Awareness Campaign
   IPEC          Intellectual Property Enforcement Coordinator
   IPO           Intellectual Property Owner’s Association
   IPR CENTER National Intellectual Property Rights Coordination Center
   ITA           International Trade Administration
   NTIA          National Telecommunications and Information Administration
   OECD          Organization for Economic Cooperation and Development
   OIPR          Office of Intellectual Property Rights
   PTDL          Patent and Trademark Depository Library
   SBA           Small Business Administration
   SCORE         Service Corps of Retired Executives
   SME           Small to Medium Sized Enterprise
   TRAO          Trade Remedy Assistance Office (United States International Trade
                 Commission)
   TTAB          Trademark Trial and Appeal Board
   USG           United States Government
   USITC         United States International Trade Commission
   USPTO         United States Patent and Trademark Office
   USTR          United States Trade Representative




                                                 B
